NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted November 2, 2018* 
                                Decided November 5, 2018 
                                              
                                          Before 
 
                       DIANE P. WOOD, Chief Judge 
                        
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       AMY J. ST. EVE, Circuit Judge 
 
No. 18‐1850 
 
JOHN C. JUSTICE,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division.   
      v.                                           
                                                  No. 17 C 7448 
TOWN OF CICERO, et al.,                            
      Defendants‐Appellees.                       Matthew F. Kennelly, 
                                                  Judge. 
 
                                        O R D E R 

            John Justice operated a business that was shut down by the Town of Cicero, 
Illinois, for lack of a business license and nonpayment of related fines. A self‐described 
“sovereign citizen,” he never applied for a license to operate his business because, in his 
view, “a license is permission to do something that would otherwise be illegal” and 
“the law of the United States” does not forbid the operation of a business. After his 
business shut down, Justice, citing a range of sources (including Virginia law from 1785, 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1850                                                                             Page  2 
 
the Articles of Confederation, the Northwest Ordinance, the Magna Carta, the 
Declaration of Independence, the Preamble to the United States Constitution, the Illinois 
Constitution, and quotations attributed to Samuel Adams) petitioned in Illinois state 
court for a “writ of prohibition” to enjoin the Town and its employees from further 
trespassing against his property, stealing from him, and restraining his liberty. The 
judge concluded that Justice failed to plead sufficient facts to state a cause of action and 
dismissed the case with prejudice.   
         
        Justice then turned to federal district court and brought this diversity action 
against the Town and two of its employees, Jerry Jarosz and Tony Bertuca,1  for acting 
beyond their legal authority by closing Justice’s business, thus violating his 
constitutional rights. The judge determined that Justice was reasserting essentially the 
same claim against essentially the same parties as in the state court action and 
dismissed his case as barred by claim preclusion.   
         
        Justice’s briefs are terse and do little to engage the district court’s reasoning, 
see FED. R. APP. P. 28(a)(8); Anderson v. Hardman, 241 F.3d 544, 545–46 (7th Cir. 2001), but 
we read them generally to challenge the district court’s application of claim preclusion. 
We agree, however, with the court’s ruling. The doctrine of claim preclusion bars a 
party from relitigating a claim that was decided or could have been decided in an 
earlier suit, regardless of whether that prior suit was in state or federal court. 28 U.S.C. 
§ 1738; Chicago Title Land Tr. Co. v. Potash Corp. of Saskatchewan Sales Ltd., 664 F.3d 1075, 
1079 (7th Cir. 2011). The requirements of claim preclusion have all been met: the parties 
in this suit are the same or in privity with those in the prior case;2  the allegations arise 
out of the same operative facts; and there is a final judgment in the prior suit. See id.; 
Nowak v. St. Rita High Sch., 757 N.E.2d 471, 477 (Ill. 2001).   
         
        Justice’s litigation history demonstrates that he is unwilling to accept adverse 
outcomes. He must understand that decisions are final whether he wins or loses. 



                                                 
            1  Bertuca, an administrative hearing officer, is not actually a Town employee, but 

Justice identifies him as such in his complaint.   
            2  Justice does not argue that the inclusion here of Jarosz and Bertuca defeats 

claim preclusion. But we note that Jarosz and Bertuca, in their official capacities, are in 
privity with the Town, see Gray v. Lacke, 885 F.2d 399, 405 (7th Cir. 1989), and Justice, in 
his state complaint, sued the Town “[e]mployees in their personal capacities.” 
No. 18‐1850                                                                        Page  3 
 
Relitigation of the same point is unacceptable and will lead to penalties. See Homola v. 
McNamara, 59 F.3d 647 (7th Cir. 1995). 
                                                                               AFFIRMED